Appellant was convicted of manslaughter, and his punishment assessed at confinement in the penitentiary for two years. The only question we deem necessary to pass upon is the absence of the district judge from the bench during the trial of the case. The *Page 477 
facts presenting this matter are, in substance, the same as in Bateson v. State, from Johnson County, decided at the Dallas term, 1904. While in some respects it differs from the facts therein detailed, it is not of sufficient importance to rehearse here. We held in that case that the absence of the judge from the courtroom during the progress of the trial constituted reversible error. For the reason therein assigned, the judgment here is reversed and the cause remanded.
Reversed and remanded.